             Case 1:18-md-02865-LAK Document 235 Filed 12/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 MASTER DOCKET
In re
                                                           Case No. 1:18-md-02865-LAK
CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDOM OF DENMARK                              STIPULATION EXTENDING TIME
(SKATTEFORVALTNINGEN) TAX                                TO RESPOND TO AMENDED
REFUND SCHEME LITIGATION,                                THIRD-PARTY COMPLAINT

This document relates to 1:18-cv-10100-LAK




         Third Party Plaintiffs Newsong Fellowship Church 401(k) Plan and Alexander Jamie

Mitchell (collectively, the “Third-Party Plaintiffs”), and Third-Party Defendant, ED&F Man

Capital Markets, Ltd. (“ED&F” or “Third-Party Defendant”) (collectively, the “Parties”), by and

through their undersigned attorneys, hereby stipulate and agree as follows:

         WHEREAS on August 12, 2019 Third-Party Plaintiffs filed their Third-Party Complaint

against ED&F (Dkt. 173);

         WHEREAS counsel for Third-Party Plaintiffs requested that ED&F waive service on

October 3, 2019;

         WHEREAS counsel for ED&F accepted service on October 22, 2019, and counsel for

Third-Party Plaintiffs filed the waiver on October 23, 2019 (Dkt. 216);

         WHEREAS Third-Party Plaintiffs filed their Amended Third-Party Complaint on

November 12, 2019 (Dkt. 225);

         WHEREAS the Parties have agreed that ED&F will file a pleading responsive to the

Third-Party Complaint on or before January 16, 2019; and

         WHEREAS this is the Parties’ first request to modify ED&F’s response date to the

Amended Third-Party Complaint;



50732663;1
             Case 1:18-md-02865-LAK Document 235 Filed 12/02/19 Page 2 of 2



         NOW THEREFORE, the Parties hereby Stipulate and Agree that ED&F will serve a

responsive pleading to the Amended Third-Party Complaint on or before January 16, 2020.


Dated: December 02, 2019

K&L GATES LLP                                            AKERMAN LLP
State Street Financial Center                            666 Fifth Avenue, 20th Floor
One Lincoln Street                                       New York, NY 10103
Boston, MA 02111                                         (212) 880-3800
(617) 261-3100

By:    /s/ Brandon Dillman                               By:__/s/ Brian S. Fraser

Attorneys for Third-Party Plaintiffs                     Attorneys for Third-Party Defendant



SO ORDERED:



United States District Judge




50732663;1
